Case 3:21-cv-02886-JCS Document 1-6 Filed 04/21/21 Page 1 of 2




                   EXHIBIT
                      6
                 Case 3:21-cv-02886-JCS Document 1-6 Filed 04/21/21 Page 2 of 2


Jonah Grossbardt

From:                Notice from SRIPLAW <notice@sriplaw.com>
Sent:                Tuesday, August 11, 2020 1:05 PM
To:                  copyright@airbnb.com
Subject:             Stross v. Airbnb, Inc.
Attachments:         2020.08.11 Demand Letter to Airbnb Inc.pdf; 2020.08.11 Insurance letter to AirBnb.pdf


Dear Sir or Madam,

Attached please find correspondence from attorney, Jonah Grossbardt.

Please be advised that the letter enclosed requires your attention. We know that this is
reaching you during a difficult and trying time and that you may have more pressing concerns,
but we simply ask that you give this matter your attention and respond to us. Even if you need
more time to hire a lawyer or report this claim to your insurance carrier, we want to hear back
from you. If we hear from you then we can work with you to understand your position and
resolve our client’s claim. Thank you.

Thank you,
Tyler Unfer




21301 Powerline Road
Suite 100
Boca Raton, FL 33433
Office: 561.404.4350
Email: notice@sriplaw.com
www.sriplaw.com




                                                            1
